Citation Nr: 1743695	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-48 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected other specified trauma and stressor related disorder and major depressive disorder (formerly anxiety disorder), rated 30 percent disabling prior to January 12, 2016, and 50 percent disabling from that date.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board in July 2015 remanded the case for additional development, and it now returns for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that the last VA treatment records contained in the claims file are dated in October 2015.  As updated records may contain information relevant to all of the claims, remand is warranted.

Additionally, although the Veteran did not respond to the August 2016 request        to provide authorization forms for the Fort Collins Vet Center and any private treatment providers, as remand is otherwise required, he should be afforded another opportunity to provide such.

Accordingly, the case is REMANDED for the following action:
      
1.  Ask the Veteran to provide completed release forms for the Fort Collins Vet Center, and with the names and addresses of other medical care providers who have treated him for mental health issues, his knees and ankles.  After securing the necessary releases, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Obtain updated VA treatment records, to include from the Fort Collins Outpatient Clinic (CBOC), dating since October 2015 and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

3.  After the development above and any additional development deemed necessary is completed, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate       period of time to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


